Citation Nr: 0821691	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision that, in 
pertinent part, denied service connection for PTSD.  The 
veteran timely appealed.

In April 2008, the veteran testified during a hearing before 
the undersigned at the RO.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran attributes her PTSD to sexual trauma, including 
rape, in service. 

There is no mention of a sexual assault in the official 
service records; and the veteran indicates that she did not 
report an assault.  She has described a series of 4 assaults 
by an examining physician beginning in July 1986.  Service 
treatment records (STRs) reflect that the veteran was seen on 
occasion for anxiety and irritable mood in July and August 
1986.  

In April 2004, the veteran's treating clinical psychologist 
at the Vet Center in Cincinnati, Ohio, reported that the 
veteran began individual psychotherapy sessions on a regular 
basis in February 2004.  The sessions were focused on the 
sexual trauma experiences that occurred while the veteran was 
in the military.   Her PTSD symptoms included re-experiencing 
of traumatic events through intrusive thoughts, distressing 
dreams, flashback experiences, and psychological and 
physiological distress; avoidance behaviors and numbing of 
responsiveness; and hyperarousal symptoms.

During a September 2004 VA examination, the veteran reported 
the details of a sexual assault by a medical practitioner 
that occurred in service in 1986.  The examiner noted the 
veteran's symptoms of very tearful and anxiety ridden, while 
trying to control emotions evidently with this recent 
admission of military sexual trauma.  The examiner noted that 
the veteran's chronic pelvic pain and gynecologic condition 
were heightened and complicated by her obvious PTSD from her 
sexual assault during military service.  This was not a 
psychiatric examination and the examiner did not review the 
claims folder.  

A VA examiner in October 2005 noted that there was concern 
about the actual cause of the veteran's Asherman's syndrome, 
which lends credence to the veteran's allegations of sexual 
assault and instrumentation by a gynecologist in the 
military.  In a December 2005 addendum, the same examiner 
indicated that Asherman's syndrome is usually caused by 
infection in the ascending, and ascending infection can cause 
adhesive disease.  Records reflect that the veteran underwent 
a hysterectomy in 2005 because of adhesive disease.
  
VA clinical notes in April 2006 show an Axis I diagnosis of 
PTSD (provisional).  A May 2006 substance dependence consult 
at a VA facility noted an Axis I diagnosis of probable PTSD.   

In March 2007, a physician at a VA clinic in Hamilton, Ohio, 
noted that the veteran had a longstanding history of 
irritable bowel syndrome, which had been exacerbated recently 
while the veteran underwent intensive counseling for 
excessive emotional stress and PTSD.  There are several 
diagnoses of PTSD in the record, but comprehensive testing, 
including psychological testing, with a complete review of 
the claims folder has not been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  With regard to 
the veteran's claimed physical assault, 
the examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


